United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3276
                        ___________________________

                                      Noah Steffy

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              City of Fort Smith, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                             Submitted: March 17, 2017
                               Filed: March 22, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and LOKEN, Circuit Judges.
                       ____________

PER CURIAM.

      After Noah Steffy was served with a 7 Day Clean-Up Notice for violations of
City of Fort Smith, Arkansas, nuisance ordinances and the City scheduled a final
inspection, Steffy filed this 42 U.S.C. § 1983 action seeking to enjoin this
enforcement of the ordinances as violating his federal constitutional rights. Some
weeks later, a criminal summons issued ordering Steffy to appear in Sebastian County
District Court on a charge of failure to maintain premises, and defendants moved to
dismiss this federal action under abstention principles established in Younger v.
Harris, 401 U.S. 37 (1971). With the state criminal case pending, the district court1
granted that motion. Steffy appeals dismissal of his pro se action. Reviewing the
district court’s application of Younger abstention for abuse of discretion, we affirm.
See Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005) (standard of review).

       Younger abstention is appropriate if “the action complained of constitutes an
ongoing state judicial proceeding; . . . the proceedings implicate important state
interests; . . . there is an adequate opportunity in the state proceedings to raise
constitutional challenges . . . [and the federal court does not detect] bad faith,
harassment, or some extraordinary circumstance that would make abstention
inappropriate.” Night Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 479 (8th
Cir. 1998) (quoting and citing Middlesex County Ethics Comm. v. Garden State Bar
Ass’n, 457 U.S. 423, 435 (1982)). “[T]he state proceeding must be ongoing at the
time the district court enters its order regarding abstention.” Id. at 480. Here, the
state criminal prosecution was ongoing at the time of dismissal, the enforcement of
nuisance ordinances implicates important state interests, and Steffy failed to show
that he could not raise his constitutional challenge in state court or that the
prosecution was brought in bad faith or to harass.

       Accordingly, we affirm the Order of the district court but modify the dismissal
to clarify that it is without prejudice. See Anderson v. Schultz, 871 F.2d 762, 766
(8th Cir. 1989).
                          ______________________________




      1
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-